Judgment unanimously affirmed. Memorandum: A review of the court’s charge in its entirety makes clear that the portion complained of was an isolated remark in an otherwise adequate charge. The conclusion that it had no impact on the jury is supported by the fact that defendant was acquitted of one charge and found guilty of another. In view of defendant’s record, the maximum sentence imposed is not excessive. (Appeal from judgment of Monroe County Court, Cornelius, J. — burglary, third degree.) Present — Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.